Case 18-50754     Doc 16     Filed 10/17/18 Entered 10/17/18 14:05:00             Desc Main
                               Document     Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT

  IN RE                                           :
                                                  :       CHAPTER 7
  WALTER KOSTRZEWSKI                              :       CASE NO. 18-50754 -JAM
                                                  :
  DEBTOR                                          :       October 17, 2018

                         TRUSTEE'S OBJECTION TO
               DEBTOR’S AMENDED CLAIM OF EXEMPTION IN TWO
              PENN MUTUAL UNIVERSAL LIFE INSURANCE POLICIES

  TO:      THE HONORABLE JULIE A. MANNING, U.S. BANKRUPTCY JUDGE:

           Anthony S. Novak, Chapter 7 Trustee in the above-captioned case hereby objects

  to the Debtor’s Amended Exemption in two Penn Mutual Universal life insurance policies

  and in support thereof, respectfully represents as follows:

           1. The Debtor filed a pro se Chapter 7 bankruptcy petition on June 13, 2018.

           2. The Debtor’s original Chapter 7 Schedule A/B (Personal Property) filed with

  the court failed to include the Debtor’s interest in two (2) life insurance policies the Debtor

  held with Penn Mutual Life Insurance Company, Policy No. ending in 2700 with a net

  cash surrender value of $3,016.62 and Policy No. ending in 6112 with a net cash surrender

  value of $42,191.59.
Case 18-50754     Doc 16     Filed 10/17/18 Entered 10/17/18 14:05:00           Desc Main
                               Document     Page 2 of 4




            3. The Debtor filed Amended Schedules A/B and C on October 16, 2018 (Doc

  ID #14) disclosing said life insurance policies and claiming an exemption in $41,987.53 in

  cash surrender value pursuant to 11 USC §522(d)(7)&(8) and pursuant to Bankruptcy

  Rules 4003(b) and 9006(a), the Trustee has until November 16, 2018 to object to the

  amended exemptions claimed by the Debtor.

            4. The Trustee objects to the following amended exemption claimed by the

  Debtor:

            a.     “Life Insurance: Penn Mutual Universal Life_GUL” in the amount of
                   $230.80. The Debtor seeks to exempt the policy pursuant to 11 USC
                   §522(d)(7) & (8) in the amount of $230.80.

            b.     “Life Insurance: Penn Mutual Universal Life_IUL” in the amount of
                   $41,756.73. The Debtor seeks to exempt the policy pursuant to 11 USC
                   §522(d)(7)&(8) in the amount of $41,756.73.

            5. The Trustee objects to the exemptions claimed pursuant to 11 USC §522(d)(7)

  &(8) for the following reasons:

            a.     The exemption of unmatured life insurance contracts, whether under the
                   federal bankruptcy exemption statute or State statutes, does not extend to
                   an exemption of cash value. In re Sims 421 BR 745 (Bkrtcy. D.S.C.
                   2010).

            b.     The Trustee objects to the exemption of all cash surrender amounts in
                   excess of $12,625.00 as set forth in 11 USC §522(d)(8).
Case 18-50754        Doc 16   Filed 10/17/18 Entered 10/17/18 14:05:00        Desc Main
                                Document     Page 3 of 4




           WHEREFORE, The Chapter 7 Trustee prays that the Court sustain his objections

  to the Debtor’s amended exemptions in two life insurance policies with cash surrender

  value aggregating $41,987.53 and that he have other such further relief as the Court deems

  proper and just.

                                                ANTHONY S. NOVAK, TRUSTEE

                                                By /s/ Anthony s. Novak
                                                Anthony S. Novak
                                                Chapter 7 Trustee
                                                Federal Bar #ct09074
                                                280 Adams Street
                                                Manchester, CT 06042-1975
                                                Tel: 860-432-7710
Case 18-50754      Doc 16      Filed 10/17/18 Entered 10/17/18 14:05:00      Desc Main
                                 Document     Page 4 of 4




                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT


  IN RE                                        :
                                               :      CHAPTER 7
  WALTER KOSTRZEWSKI                           :      CASE NO. 18-50754 -JAM
                                               :
  DEBTOR                                       :

             ORDER DISALLOWING DEBTOR’S AMENDED EXEMPTION

           Upon the Chapter 7 Trustee’s Objection to Debtor’s Claim of Exemption ECF

  No. ____, as set forth in the Debtor’s amended schedules, having been heard by the Court

  after notice, it is hereby

           ORDERED that the Trustee's Objections to Debtor's Amended Claim of

  exemptions in two Penn Mutual Universal life insurance policies pursuant to 11 USC

  §522(d)(7) and 11 USC §522 (d)(8) in the aggregate amount of $41,987.53 is sustained.
